Citation Nr: 0212189	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-09 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUES

Entitlement to fee-basis outpatient Chelation Therapy.

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for an eye 
disorder other than conjunctivitis, and residuals of 
radiation exposure, including diabetes mellitus, cataracts 
and skin cancer, and entitlement to evaluations in excess of 
20 percent for arteriosclerotic heart disease (AHD) and 10 
percent for gastritis with diverticulitis will be 
concurrently addressed in a separate decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1951 to April 
1955, and from June 1955 to February 1973.


FINDINGS OF FACT

1.  Without prior VA authorization, the veteran received 
medical services from Dr. W. for his service-connected AHD.

2. VA facilities are capable of providing the care or 
services that are required to treat the veteran's service-
connected AHD.


CONCLUSIONS OF LAW

The Board is without jurisdiction to determine entitlement to 
fee-basis outpatient Chelation Therapy.  38 U.S.C.A. § 511 
(West 1991); 38 C.F.R. § 20.101(b) (2001); Meakin v. West, 11 
Vet. App. 183 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that all relevant evidence has 
been obtained with regard to the issue of entitlement to fee-
basis outpatient Chelation Therapy.  There is no identified 
evidence not accounted with regard to this claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  38 
U.S.C.A. § 5103A (West Supp. 2001).  The issue in this case 
is a legal one, as there is no material dispute as to the 
facts.  Nor is it alleged that the veteran may be eligible 
for reimbursement under other theories, such as participation 
in a Chapter 31 rehabilitation program, or aggravation of a 
service-connected disability.  See 38 C.F.R. § 17.120(a)(4) 
and (2), respectively.  Therefore, the Board may enter a 
decision without referral to the VA Medical Center for 
readjudication under the Veterans Claims Assistance Act of 
2000 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  Further 
the veteran has been advised of the evidence needed to 
substantiate his claims through information contained in the 
statement of the case, and the veteran was afforded with his 
requested hearing before the Board in May 2002.  The veteran 
is not prejudiced thereby, because there is no factual 
development, which could require VA assistance or additional 
notice.

Once again, the Board notes that the basic facts in this 
claim are not in dispute and may be briefly summarized.  As 
pertinent to this appeal, the veteran has established service 
connection for AHD since March 1, 1973, which has been rated 
as 30 percent disabling since February 26, 1990.  While there 
is some indication from the veteran that the Chelation 
Therapy he received from October to December 1999 may not 
have been solely related to treatment of his AHD, the record 
reflects some medical evidence demonstrating asserted 
positive effects on the cardiovascular system.  Consequently, 
the Board does not dispute that this treatment at least in 
part is related to the treatment of service-connected 
disability.

Prior to his receipt of Chelation Therapy, the veteran had 
sought authorization from the VA, beginning in September 
1996.  

Thereafter, an October 1996 response from the Medical Center 
Director of the Shreveport, Louisiana VA Medical Center to 
the veteran's congressman reflects the observation that the 
American Heart Association, American College of Physicians, 
American College of Cardiology and New England Journal of 
Medicine concurred that there was no scientific evidence to 
suggest that Chelation Therapy had a beneficial effect on the 
progression or reversal of atherosclerotic coronary heart 
disease.  Moreover, the letter indicated that severe adverse 
effects and fatalities had been reported and that therefore, 
the risk-benefit profile of Chelation Therapy did not warrant 
its use in patients with coronary artery disease.

Subsequent November 1996, December 1996, January 1997, and 
March 1997 letters from the same Medical Center Director to 
the veteran reiterated the position of the medical center 
with respect to its refusal to recognize or authorize 
reimbursement for Chelation Therapy.

Additional letters of determination were provided by the 
medical center in October 1999 and April 2000.  The October 
1999 letter advised the veteran that physical examination and 
review of records revealed no direct correlation between 
Chelation Therapy and peripheral vascular disease.  The April 
2000 letter specifically denied payment for the Chelation 
Therapy received by the veteran from October to December 1999 
on the basis that it was not authorized.

In several letters, the veteran asserted in detail the 
benefits of Chelation Therapy and in a letter dated in 
October 1999, Dr. W. indicated that following certain 
laboratory tests, Chelation Therapy was instituted for the 
veteran with the expectation that it would detoxify and 
remove heavy metals which in turn would allow the veteran's 
circulatory system to receive maximum benefits.  Dr. W. 
further commented that a great number of patients had shown 
circulatory improvements after receiving Chelation Therapy.  
While there was no guarantee of success, Dr. W. believed 
there was likewise no guarantee for an angiogram, by-pass or 
any other evasive technique.  Dr. W. further commented that 
he believed that Chelation IV infusion would be very 
beneficial for the veteran.

A VA hospital summary from December 1999 reflects that the 
veteran's admission diagnoses included hypertension, history 
of transient ischemic attacks (TIA)'s and coronary artery 
disease (CAD).

The record reflects billing statements from Dr. W. for 
Chelation Therapy for the period of October to December 1999, 
totaling $761.00

Dr. W. opines that Chelation Therapy is beneficial as 
treatment for the veteran's peripheral cardiovascular disease 
and administered such therapy during the period of October to 
December 1999.  It is also clear, however, that the veteran 
was also treated and evaluated for his CAD at a VA hospital 
in December 1999.  Thus, it is clear that a geographically 
accessible VA facility had the capacity to treat and evaluate 
the veteran's service-connected AHD at the same time he was 
receiving Chelation Therapy.  Further discussion as to the 
feasibility of VA to provide needed medical services to the 
veteran is mentioned below.

As for the additional issue of overall entitlement to fee-
basis outpatient Chelation Therapy, the Board finds that this 
claim is also without legal merit.  More specifically, under 
the applicable criteria, when VA facilities are not capable 
of furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, the Secretary may 
contract with non-VA facilities in order to furnish medical 
services to a veteran for the treatment of a service-
connected disability or for a disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability.  38 U.S.C.A. § 1703(a)(1)(A),(C).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  On the 
other hand, medical determinations, such as determinations of 
the need for and appropriateness of specific types of medical 
care and treatment for an individual, are not adjudicative 
matters and are beyond the Board's jurisdiction.  See 38 
C.F.R. § 20.101 (2001).

However, in Meakin v. West, 11 Vet. App. 183 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") held that a determination 
relative to a claimant's eligibility for fee-basis outpatient 
medical care was a matter within the Board's jurisdiction.  
Specifically, it was held that in determining whether a 
claimant would be entitled to fee-basis outpatient medical 
care, it must be established not only that the applicant is a 
veteran and that he or she seeks treatment for a service-
connected disability, but also that VA facilities are either 
(1) geographically inaccessible, or (2) not capable of 
providing the care or services that the veteran requires.  
With regard to the latter, the Court held that the 
determination of whether a VA facility was capable of 
furnishing specific care or services did not involve a 
medical determination as contemplated by 38 C.F.R. § 20.101.  
Id.

In this case, the veteran's basic eligibility to receive some 
form of outpatient care through VA is not in dispute as he is 
service-connected for AHD, in addition to other disabilities.  
38 U.S.C.A. § 1703(a)(1).  Thus, the issue in this case is 
whether a VA facility is either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  In either case, fee-
basis treatment would be authorized.

Here, the veteran does not contend and the facts do not 
demonstrate that a VA facility is geographically 
inaccessible.  Thus, the remaining question for consideration 
is whether that VA facility is capable of providing the care 
or services that the veteran requires.  In this regard, while 
the Board certainly concedes that there is a medical opinion 
that opines that Chelation Therapy would be beneficial to the 
veteran, the benefit of this specific therapy is not the 
critical issue for determination.  Instead, the critical 
issue is whether the VA treatment offered at the 
geographically accessible VA facility is capable of providing 
the care or services that the veteran requires, and in this 
respect, the Board finds that a geographically accessible VA 
facility is capable of providing the care or service the 
veteran requires.  Indeed, when the veteran experienced 
certain coronary symptoms in December 1999, he reported to a 
VA facility for appropriate evaluation and treatment.  The 
Board further notes that Dr. W. does not state that the 
veteran requires Chelation Therapy, but rather, that such 
therapy would be of benefit to the veteran and/or was 
equivalent to more invasive procedures.

In summary, the core issue is whether the Board has any 
jurisdiction to review a medical determination as to the 
appropriate mode of treatment for a particular disease.  This 
is exclusively a medical matter and beyond the Board's 
authority.
38 U.S.C.A. § 511.

ORDER

The issue of entitlement to fee-basis outpatient Chelation 
Therapy is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

